

GUARANTY
 
THIS GUARANTY (“Guaranty”) is executed as of December 20, 2006, by LIGHTSTONE
VALUE PLUS REAL ESTATE INVESTMENT TRUST, INC., a Maryland corporation
(“Guarantor”) for the benefit of WACHOVIA BANK, NATIONAL ASSOCIATION, a national
banking association, and its successors and assigns (“Lender”).

 
A. LVP OAKVIEW STRIP CENTER LLC, a Delaware limited liability company (the
“Borrower”) is indebted to Lender with respect to a loan (“Loan”) pursuant to
that certain promissory note dated of even date herewith, payable to the order
of Lender in the original principal amount of TWENTY-SEVEN MILLION FIVE HUNDRED
THOUSAND AND 00/100 DOLLARS ($27,500,000.00) (together with all renewals,
modifications, increases and extensions thereof, collectively, the “Note”),
which is secured by the liens and security interests created by that certain
Deed of Trust, Security Agreement, Assignment of Rents and Fixture Filing (the
“Security Instrument”), from the Borrower, to the trustee named therein, for the
benefit of the Lender dated of even date herewith and further evidenced, secured
or governed by the other Loan Documents (as defined in the Security Instrument);
and
 
B. Lender is not willing to make the Loan, or otherwise extend credit, to
Borrower unless Guarantor unconditionally guarantees payment and performance to
Lender of the Guaranteed Obligations (as hereinafter defined); and
 
C. Guarantor is the owner of a direct or indirect interest in Borrower, and
Guarantor will directly benefit from Lender’s making the Loan to Borrower.
 
NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrower
thereunder, and to extend such additional credit as Lender may from time to time
agree to extend under the Loan Documents, and for other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties do hereby agree as follows:
 
ARTICLE I
NATURE AND SCOPE OF GUARANTY
 
Section 1.1 GUARANTY OF OBLIGATION. Guarantor hereby absolutely, irrevocably and
unconditionally guarantees to Lender (and its successors and assigns) the
payment and performance of the Guaranteed Obligations as and when the same shall
be due and payable, whether upon demand by Lender or by lapse of time, by
acceleration of maturity or otherwise. Guarantor hereby absolutely, irrevocably
and unconditionally covenants and agrees that Guarantor is liable for the
Guaranteed Obligations as a primary obligor, and that Guarantor shall fully
perform each and every term and provision hereof.
 
Section 1.2 DEFINITION OF GUARANTEED OBLIGATIONS. As used herein, the term
“Guaranteed Obligations” shall be deemed to include, and Guarantor shall be
liable for, and shall indemnify, defend and hold Lender harmless from and
against, any and all Losses (as hereinafter defined) incurred or suffered by
Lender and/or any of its affiliates and arising out of or in connection with the
matters listed below:
 
(a) fraud or intentional misrepresentation or failure to disclose a material
fact or any untrue statement of a material fact or omission to state a material
fact in any the written materials and/or information provided to Lender or any
of its affiliates in all cases by or on behalf of Borrower or Guarantor or any
of their Affiliates in connection with the Security Instrument, the Note or the
other Loan Documents;
 

--------------------------------------------------------------------------------


 
(b) the misappropriation by Borrower, Guarantor or any of their Affiliates of
any tenant security deposits or Rent received by Borrower (or received by its
Partners) (i) more than one (1) month in advance of the due date thereof (other
than Rents deemed to be "additional rents" under Leases) or (ii) after the
occurrence of an Event of Default and not either delivered to Lender (or
Lender's agent) or applied to ordinary and necessary expenses of owning and
operating the Property;
 
(c) the misapplication or conversion by Borrower, Guarantor or any of their
Affiliates of Loss Proceeds to the extent actually paid by the insurer;
 
(d) any arson or physical waste to or of the Property or damage to the Property
in each case resulting from the intentional acts or intentional omissions of
Borrower or any Affiliate of Borrower;
 
(e) Borrower’s failure to comply with the provisions of Sections 2.02(g), 16.01
or 16.02, inclusive, of the Security Instrument;
 
(f) the exercise of any right or remedy under any federal, state or local
forfeiture laws resulting in the loss or impairment of the lien of the Security
Instrument, or the priority thereof, against the Property;
 
(g) any claims, actions or proceedings initiated by Borrower (or any Affiliate
of Borrower) alleging that the relationship of Borrower and Lender is that of
joint venturers, partners, tenants in common, joint tenants or any relationship
other than that of debtor and creditor; or
 
(h) Borrower's failure to pay any valid taxes, assessments, construction or
mechanic's liens or other liens which could create liens on any portion of the
Property superior to the lien or security title of the Security Instrument or
the other Loan Documents, except, (1) with respect to any such taxes or
assessments, to the extent that funds have been deposited with Lender pursuant
to the terms of the Security Instrument specifically for the applicable taxes or
assessments and not applied by Lender to pay such taxes and (2) to the extent
that there is insufficient available cash flow at any time to enable Borrower to
pay all operating expenses (including taxes and assessments) then due and
payable, necessary property improvement expenditures and amounts due and payable
under the Loan Documents (as demonstrated to the reasonable satisfaction of
Lender) and Borrower applies all available cash flow to the payment of any one
or more of the foregoing items.
 
2

--------------------------------------------------------------------------------


 
In addition, in the event (i) any proceeding, action, petition or filing under
the Bankruptcy Code, or any similar state or federal law now or hereafter in
effect relating to bankruptcy, reorganization or insolvency, or the arrangement
or adjustment of debts of Borrower shall be filed by, consented to or acquiesced
in by Borrower or Guarantor, or filed against Borrower by any Affiliate (as
defined in the Security Instrument) of either Borrower or Guarantor, or if
Borrower or Guarantor or any Affiliate of either of them shall institute any
proceeding for Borrower’s dissolution or liquidation, or Borrower shall make an
assignment for the benefit of creditors, (ii) of a Transfer in violation of the
provisions of Article IX of the Security Instrument, or (iii) Borrower or any
Affiliate contests or interferes with Lender’s enforcement of its rights and
remedies hereunder or under the Loan documents by asserting any defense (x) as
to the validity of the obligations under the Loan Documents or in any way
relating to the structure of the Company or the enforceability of Lender’s
rights and remedies under the Loan Documents, or (y) for the purpose of
delaying, hindering or impairing Lender’s rights and remedies under the Loan
Documents (provided that if any such Person obtains a non-appealable order
successfully asserting a Contest, Guarantor shall have no liability under this
clause (iii)), then the Guaranteed Obligations shall also include the unpaid
balance of the Debt.
 
For purposes of this Guaranty, the term “Losses” includes any and all claims,
suits, liabilities (including, without limitation, strict liabilities), actions,
proceedings, obligations, debts, actual damages, actual losses, actual costs,
actual expenses, diminutions in value, fines, penalties, charges, fees,
expenses, judgments, awards, amounts paid in settlement, punitive damages of
whatever kind or nature (including but not limited to reasonable attorneys’ fees
and other costs of defense).
 
Section 1.3 NATURE OF GUARANTY. This Guaranty is an irrevocable, absolute,
continuing unlimited guaranty of payment and performance, is joint and several
and is not a guaranty of collection. This Guaranty shall continue to be
effective with respect to any Guaranteed Obligations arising or created after
any attempted revocation by Guarantor and after (if Guarantor is a natural
Person) Guarantor’s death (in which event this Guaranty shall be binding upon
Guarantor’s estate and Guarantor’s legal representatives and heirs). The
obligations of Guarantor under this Guaranty shall survive any foreclosure
proceeding, any foreclosure sale and delivery of any deed in lieu of
foreclosure, and any release of record of the Security Instrument. The fact that
at any time or from time to time the Guaranteed Obligations may be increased or
reduced shall not release or discharge the obligation of Guarantor to Lender
with respect to the Guaranteed Obligations. This Guaranty may be enforced by
Lender and any subsequent holder of the Note and shall not be discharged by the
assignment or negotiation of all or part of the Note.
 
Section 1.4 GUARANTEED OBLIGATIONS NOT REDUCED BY OFFSET. The Guaranteed
Obligations and the liabilities and obligations of Guarantor to Lender hereunder
shall not be reduced, discharged or released because or by reason of any
existing or future offset, claim or defense of Borrower, or any other Person,
against Lender or against payment of the Guaranteed Obligations, whether such
offset, claim or defense arises in connection with the Guaranteed Obligations
(or the transactions creating the Guaranteed Obligations) or otherwise.
 
Section 1.5 PAYMENT BY GUARANTOR. If all or any part of the Guaranteed
Obligations shall not be punctually paid when due, whether at maturity or
earlier by acceleration or otherwise, Guarantor shall, immediately upon demand
by Lender, and without presentment, protest, notice of protest, notice of
non-payment, notice of intention to accelerate the maturity, notice of
acceleration of the maturity, or any other notice whatsoever, pay in lawful
money of the United States of America, the amount due on the Guaranteed
Obligations to Lender at Lender’s address as set forth herein. Such demand(s)
may be made at any time coincident with or after the time for payment of all or
part of the Guaranteed Obligations, and may be made from time to time with
respect to the same or different items of Guaranteed Obligations. Such demand
shall be deemed made, given and received in accordance with the notice
provisions hereof.
 
3

--------------------------------------------------------------------------------


 
Section 1.6 NO DUTY TO PURSUE OTHERS. It shall not be necessary for Lender (and
Guarantor hereby waives any rights which Guarantor may have to require Lender),
in order to enforce this Guaranty against Guarantor, first to (i) institute suit
or exhaust its remedies against Borrower or others liable on the Loan or the
Guaranteed Obligations or any other Person, (ii) enforce Lender’s rights against
any collateral which shall ever have been given to secure the Loan, (iii)
enforce Lender’s rights against any other guarantors of the Guaranteed
Obligations, (iv) join Borrower or any others liable on the Guaranteed
Obligations in any action seeking to enforce this Guaranty, (v) exhaust any
remedies available to Lender against any collateral which shall ever have been
given to secure the Loan, or (vi) resort to any other means of obtaining payment
of the Guaranteed Obligations. Lender shall not be required to mitigate damages
or take any other action to reduce, collect or enforce the Guaranteed
Obligations.
 
Section 1.7 WAIVERS. Guarantor agrees to the provisions of the Loan Documents,
and hereby waives notice of (i) any loans or advances made by Lender to
Borrower, (ii) acceptance of this Guaranty, (iii) any amendment or extension of
the Note or of any other Loan Documents, (iv) the execution and delivery by
Borrower and Lender of any other loan or credit agreement or of Borrower’s
execution and delivery of any promissory notes or other documents arising under
the Loan Documents or in connection with the Property, (v) the occurrence of any
breach by Borrower or Event of Default, (vi) Lender’s transfer or disposition of
the Guaranteed Obligations, or any part thereof, (vii) sale or foreclosure (or
posting or advertising for sale or foreclosure) of any collateral for the
Guaranteed Obligations, (viii) protest, proof of non-payment or default by
Borrower, or (ix) any other action at any time taken or omitted by Lender, and,
generally, all demands and notices of every kind in connection with this
Guaranty, the Loan Documents, any documents or agreements evidencing, securing
or relating to any of the Guaranteed Obligations.
 
Section 1.8 PAYMENT OF EXPENSES. In the event that Guarantor should breach or
fail to timely perform any provisions of this Guaranty, Guarantor shall,
immediately upon demand by Lender, pay Lender all costs and expenses (including
court costs and reasonable attorneys’ fees) incurred by Lender in the
enforcement hereof or the preservation of Lender’s rights hereunder. The
covenant contained in this section shall survive the payment and performance of
the Guaranteed Obligations.
 
Section 1.9 EFFECT OF BANKRUPTCY. In the event that, pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law, or any
judgment, order or decision thereunder, Lender must rescind or restore any
payment, or any part thereof, received by Lender in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantor by Lender shall be without effect,
and this Guaranty shall remain in full force and effect. It is the intention of
Borrower and Guarantor that Guarantor’s obligations hereunder shall not be
discharged except by Guarantor’s performance of such obligations and then only
to the extent of such performance.
 
4

--------------------------------------------------------------------------------


 
Section 1.10 DEFERRAL OF RIGHTS OF SUBROGATION, REIMBURSEMENT AND CONTRIBUTION.
 
(a) Notwithstanding any payment or payments made by Guarantor hereunder, unless
and until payment in full of the Debt (and including interest accruing on the
Note after the commencement of a proceeding by or against Borrower under the
Bankruptcy Code which interest the parties agree shall remain a claim that is
prior and superior to any claim of Guarantor notwithstanding any contrary
practice, custom or ruling in cases under the Bankruptcy Code) Guarantor will
not assert or exercise any right of Lender or of Guarantor against Borrower to
recover the amount of any payment made by Guarantor to Lender by way of
subrogation, reimbursement, contribution, indemnity, or otherwise arising by
contract or operation of law, and Guarantor shall not have any right of recourse
to or any claim against assets or property of Borrower.
 
(b) Until payment in full of the Debt (and including interest accruing on the
Note after the commencement of a proceeding by or against Borrower under the
Bankruptcy Code which interest the parties agree shall remain a claim that is
prior and superior to any claim of Guarantor notwithstanding any contrary
practice, custom or ruling in cases under the Bankruptcy Code), Guarantor agrees
not to accept any payment or satisfaction of any kind of indebtedness of
Borrower to Guarantor and hereby assigns such indebtedness to Lender, including
the right to file proof of claim and to vote thereon in connection with any such
proceeding under the Bankruptcy Code, including the right to vote on any plan of
reorganization. If any amount of the type more particularly described in the
first sentence of this Section 1.10(b) shall nevertheless be paid to Guarantor
by Borrower prior to payment in full of all sums owed to Lender under the Loan
Documents (the “Obligations”), such amount shall be held in trust for the
benefit of Lender and shall forthwith be paid to Lender to be credited and
applied to the Guaranteed Obligations, whether matured or unmatured.
 
(c) The provisions of this Section 1.10 shall survive the termination of this
Guaranty, and any satisfaction and discharge of Borrower by virtue of any
payment, court order or any applicable law.
 
Section 1.11 INTENTIONALLY OMITTED.
 
Section 1.12 “BORROWER”. The term “Borrower” as used herein shall include any
new or successor corporation, association, partnership (general or limited),
joint venture, limited liability company, trust or other individual or
organization formed as a result of any merger, reorganization, sale, transfer,
devise, gift or bequest of Borrower or any interest in Borrower.
 
5

--------------------------------------------------------------------------------


 
ARTICLE 2
EVENTS AND CIRCUMSTANCES NOT REDUCING OR DISCHARGING GUARANTOR’S OBLIGATIONS
 
Guarantor hereby consents and agrees to each of the following, and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, and waives any
common law, equitable, statutory or other rights (including without limitation
rights to notice) which Guarantor might otherwise have as a result of or in
connection with any of the following:
 
Section 2.1 MODIFICATIONS. Any renewal, extension, increase, modification,
alteration or rearrangement of all or any part of the Guaranteed Obligations,
Note, Loan Documents, or other document, instrument, contract or understanding
between Borrower and Lender, or any other parties, pertaining to the Guaranteed
Obligations or any failure of Lender to notify Guarantor of any such action.
 
Section 2.2 ADJUSTMENT. Any adjustment, indulgence, forbearance or compromise
that might be granted or given by Lender to Borrower or any Guarantor.
 
Section 2.3 CONDITION OF BORROWER OR GUARANTOR. The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of Borrower, Guarantor or any other Person at any time liable for
the payment of all or part of the Guaranteed Obligations; or any dissolution of
Borrower or Guarantor, or any sale, lease or transfer of any or all of the
assets of Borrower or Guarantor, or any changes in the shareholders, partners or
members of Borrower or Guarantor; or any reorganization of Borrower or
Guarantor.
 
Section 2.4 INVALIDITY OF GUARANTEED OBLIGATIONS. The invalidity, illegality or
unenforceability of all or any part of the Guaranteed Obligations, or any
document or agreement executed in connection with the Guaranteed Obligations,
for any reason whatsoever, including without limitation the fact that (i) the
Guaranteed Obligations, or any part thereof, exceed the amount permitted by law,
(ii) the act of creating the Guaranteed Obligations or any part thereof, is
ultra vires, (iii) the officers or representatives executing the Note or the
other Loan Documents or otherwise creating the Guaranteed Obligations acted in
excess of their authority, (iv) the Guaranteed Obligations violate applicable
usury laws, (v) Borrower has valid defenses, claims or offsets (whether at law,
in equity or by agreement) which render the Guaranteed Obligations wholly or
partially uncollectible from Borrower, (vi) the creation, performance or
repayment of the Guaranteed Obligations (or the execution, delivery and
performance of any document or instrument representing part of the Guaranteed
Obligations or executed in connection with the Guaranteed Obligations, or given
to secure the repayment of the Guaranteed Obligations) is illegal, uncollectible
or unenforceable, or (vii) the Note or any of the other Loan Documents have been
forged or otherwise are irregular or not genuine or authentic, it being agreed
that Guarantor shall remain liable hereon regardless of whether Borrower or any
other Person be found not liable on the Guaranteed Obligations or any part
thereof for any reason.
 
Section 2.5 RELEASE OF OBLIGORS. Any full or partial release of the liability of
Borrower on the Guaranteed Obligations, or any part thereof, or of any
co-guarantors, or any other Person or entity now or hereafter liable, whether
directly or indirectly, jointly, severally, or jointly and severally, to pay,
perform, guarantee or assure the payment of the Guaranteed Obligations, or any
part thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support of any other Person, and Guarantor has not been induced to
enter into this Guaranty on the basis of a contemplation, belief, understanding
or agreement that other parties will be liable to pay or perform the Guaranteed
Obligations, or that Lender will look to other parties to pay or perform the
Guaranteed Obligations.
 
6

--------------------------------------------------------------------------------


 
Section 2.6 OTHER COLLATERAL. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligations.
 
Section 2.7 RELEASE OF COLLATERAL. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including without
limitation negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security, at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guaranteed Obligations.
 
Section 2.8 CARE AND DILIGENCE. The failure of Lender or any other Person to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security, including but not limited to any neglect,
delay, omission, failure or refusal of Lender (i) to take or prosecute any
action for the collection of any of the Guaranteed Obligations, (ii) to
foreclose, or initiate any action to foreclose, or, once commenced, prosecute to
completion any action to foreclose upon any security therefor, or (iii) to take
or prosecute any action in connection with any instrument or agreement
evidencing or securing all or any part of the Guaranteed Obligations.
 
Section 2.9 UNENFORCEABILITY. The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Guaranteed Obligations, or any part thereof,
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other security interest or lien, it being recognized and
agreed by Guarantor that Guarantor is not entering into this Guaranty in
reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectibility or value of any of the collateral for the
Guaranteed Obligations.
 
Section 2.10 OFFSET. The Note, the Guaranteed Obligations and the liabilities
and obligations of Guarantor to Lender hereunder, shall not be reduced,
discharged or released because of or by reason of any existing or future right
of offset, claim or defense of Borrower against Lender, or any other Person, or
against payment of the Guaranteed Obligations, whether such right of offset,
claim or defense arises in connection with the Guaranteed Obligations (or the
transactions creating the Guaranteed Obligations) or otherwise.
 
Section 2.11 MERGER. The reorganization, merger or consolidation of Borrower
into or with any other corporation or entity.
 
Section 2.12 PREFERENCE. Any payment by Borrower to Lender is held to constitute
a preference under bankruptcy laws, or for any reason Lender is required to
refund such payment or pay such amount to Borrower or someone else.
 
Section 2.13 OTHER ACTIONS TAKEN OR OMITTED. Any other action taken or omitted
to be taken with respect to the Loan Documents, the Guaranteed Obligations, or
the security and collateral therefor, whether or not such action or omission
prejudices Guarantor or increases the likelihood that Guarantor will be required
to pay the Guaranteed Obligations pursuant to the terms hereof, it is the
unambiguous and unequivocal intention of Guarantor that Guarantor shall be
obligated to pay the Guaranteed Obligations when due, notwithstanding any
occurrence, circumstance, event, action, or omission whatsoever, whether or not
contemplated, and whether or not otherwise or particularly described herein,
which obligation shall be deemed satisfied only upon the full and final payment
and satisfaction of the Guaranteed Obligations.
 
7

--------------------------------------------------------------------------------


 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
 
To induce Lender to enter into the Loan Documents and extend credit to Borrower,
Guarantor represents and warrants to Lender as follows:
 
Section 3.1 BENEFIT. Guarantor is an Affiliate of Borrower, is the owner of a
direct or indirect interest in Borrower, and has received, or will receive,
direct or indirect benefit from the making of this Guaranty with respect to the
Guaranteed Obligations.
 
Section 3.2 FAMILIARITY AND RELIANCE. Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
Borrower and is familiar with the value of any and all collateral intended to be
created as security for the payment of the Note or Guaranteed Obligations;
provided, however, Guarantor is not relying on such financial condition or the
collateral as an inducement to enter into this Guaranty.
 
Section 3.3 NO REPRESENTATION BY LENDER. Neither Lender nor any other Person has
made any representation, warranty or statement to Guarantor in order to induce
Guarantor to execute this Guaranty.
 
Section 3.4 GUARANTOR’S FINANCIAL CONDITION. As of the date hereof, and after
giving effect to this Guaranty and the contingent obligation evidenced hereby,
Guarantor is, and will be, Solvent.
 
Section 3.5 LEGALITY. The execution, delivery and performance by Guarantor of
this Guaranty and the consummation of the transactions contemplated hereunder do
not, and will not, contravene or conflict with any law, statute or regulation
whatsoever to which Guarantor is subject or constitute a default (or an event
which with notice or lapse of time or both would constitute a default) under, or
result in the breach of, any indenture, mortgage, deed of trust, charge, lien,
or any contract, agreement or other instrument to which Guarantor is a party or
which may be applicable to Guarantor. This Guaranty is a legal and binding
obligation of Guarantor and is enforceable in accordance with its terms, except
as limited by bankruptcy, insolvency or other laws of general application
relating to the enforcement of creditors’ rights.
 
Section 3.6 SURVIVAL. All representations and warranties made by Guarantor
herein shall survive the execution hereof.
 
8

--------------------------------------------------------------------------------


 
Section 3.7 REVIEW OF DOCUMENTS. Guarantor has had the opportunity to examine
the Note and all of the Loan Documents.
 
Section 3.8 LITIGATION. Except as otherwise disclosed to Lender, there are no
proceedings pending or, so far as Guarantor knows, threatened before any court
or administrative agency which, if decided adversely to Guarantor, would
materially adversely affect the financial condition of Guarantor or the
authority of Guarantor to enter into, or the validity or enforceability of, this
Guaranty.
 
Section 3.9 TAX RETURNS. Guarantor has filed all required federal, state and
local tax returns and has paid all taxes as shown on such returns as they have
become due. No claims have been assessed and are unpaid with respect to such
taxes.
 
Section 3.10. REPRESENTATIONS AND WARRANTY. Guarantor hereby represents,
warrants and covenants that Guarantor's net worth is, and at all times while
this Agreement shall be in effect, shall be not less than $10,000,000.00.
 
ARTICLE 4
SUBORDINATION OF CERTAIN INDEBTEDNESS
 
Section 4.1 SUBORDINATION OF ALL GUARANTOR CLAIMS. As used herein, the term
“Guarantor Claims” shall mean all debts and liabilities of Borrower to
Guarantor, whether such debts and liabilities now exist or are hereafter
incurred or arise, or whether the obligations of Borrower thereon are direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or liabilities be evidenced by note,
contract, open account, or otherwise, and irrespective of the Person or Persons
in whose favor such debts or liabilities may, at their inception, have been, or
may hereafter be created, or the manner in which they have been or may hereafter
be acquired by Guarantor. The Guarantor Claims shall include, without
limitation, all rights and claims of Guarantor against Borrower (arising as a
result of subrogation or otherwise) as a result of Guarantor’s payment of all or
a portion of the Guaranteed Obligations to the extent the provisions of Section
1.10 hereof are unenforceable. Upon the occurrence and during the continuance of
a Default, Guarantor shall not receive or collect, directly or indirectly, from
Borrower or any other Person any amount upon the Guarantor Claims.
 
Section 4.2 CLAIMS IN BANKRUPTCY. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving Guarantor as debtor, Lender shall have the right to prove its claim in
any such proceeding so as to establish its rights hereunder and receive directly
from the receiver, trustee or other court custodian dividends and payments which
would otherwise be payable upon Guarantor Claims. Guarantor hereby assigns such
dividends and payments to Lender. Should Lender receive, for application upon
the Guaranteed Obligations, any such dividend or payment which is otherwise
payable to Guarantor, and which, as between Borrower and Guarantor, shall
constitute a credit upon the Guarantor Claims, then upon payment to Lender in
full of the Guaranteed Obligations, Guarantor shall become subrogated to the
rights of Lender to the extent that such payments to Lender on the Guarantor
Claims have contributed toward the liquidation of the Guaranteed Obligations,
and such subrogation shall be with respect to that portion of the Guaranteed
Obligations which would have been unpaid if Lender had not received dividends or
payments upon the Guarantor Claims.
 
9

--------------------------------------------------------------------------------


 
Section 4.3 PAYMENTS HELD IN TRUST. In the event that, notwithstanding anything
to the contrary in this Guaranty, Guarantor should receive any funds, payment,
claim or distribution which is prohibited by this Guaranty, Guarantor agrees to
hold in trust for Lender an amount equal to the amount of all funds, payments,
claims or distributions so received, and agrees that it shall have absolutely no
dominion over the amount of such funds, payments, claims or distributions so
received except to pay them promptly to Lender, and Guarantor covenants promptly
to pay the same to Lender.
 
Section 4.4 LIENS SUBORDINATE. Guarantor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon Borrower’s assets
securing payment of the Guarantor Claims shall be and remain inferior and
subordinate to any liens, security interests, judgment liens, charges or other
encumbrances upon Borrower’s assets securing payment of the Guaranteed
Obligations, regardless of whether such encumbrances in favor of Guarantor or
Lender presently exist or are hereafter created or attach. Without the prior
written consent of Lender, Guarantor shall not (i) exercise or enforce any
creditor’s right it may have against Borrower, or (ii) foreclose, repossess,
sequester or otherwise take steps or institute any action or proceedings
(judicial or otherwise, including without limitation the commencement of, or
joinder in, any liquidation, bankruptcy, rearrangement, debtor’s relief or
insolvency proceeding) to enforce any liens, mortgages, deeds of trust, security
interests, collateral rights, judgments or other encumbrances on assets of
Borrower held by Guarantor.
 
ARTICLE 5
MISCELLANEOUS
 
Section 5.1 NO WAIVER; REMEDIES CUMULATIVE. No failure or delay on the part of
Lender in exercising any right, remedy, power or privilege hereunder or under
the other Loan Documents and no course of dealing between Guarantor and Lender
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder or under the other Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege hereunder or thereunder. The rights and
remedies provided herein and in the other Loan Documents are cumulative and not
exclusive of any rights or remedies provided by law. The giving of notice to or
demand on Guarantor which notice or demand is not required hereunder or under
the other Loan Documents shall not entitle Guarantor to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
rights, remedies, powers or privileges of Lender in any circumstances not
requiring notice or demand.
 
10

--------------------------------------------------------------------------------


 
Section 5.2 NOTICES. All notices, requests and other communications to any party
hereunder or under the Note shall be given in the manner set forth in Article XI
of the Security Instrument, and to each addressee at the address set forth
below:


Guarantor:
 
c/o The Lightstone Group
   
326 Third Street
   
Lakewood, New Jersey 08701
   
Attention: David Lichtenstein
   
Facsimile No.:
     
With a copy to:
 
Hirschler Fleischer
   
2100 E. Cary Street
   
Richmond, Virginia 23223
   
Attention: David F. Belkowitz, Esq.
   
Fax No.: (804-644-0957
     
Lender:
 
Wachovia Bank, National Association
   
Commercial Real Estate Services
   
8739 Research Drive URP - 4, NC 1075
   
Charlotte, North Carolina 28262
   
Facsimile No.: (704) 374-6435
     
With a copy to:
 
Winston & Strawn LLP
   
200 Park Avenue
   
New York, New York 10166
   
Attn: Corey A. Tessler, Esq.
   
Facsimile No.: (212) 294-4700

 
or such other address as Guarantor or Lender shall hereafter specify by not less
than ten (10) days prior written notice as provided herein; provided, however,
that notwithstanding any provision of this Section to the contrary, such notice
of change of address shall be deemed given only upon actual receipt thereof.
Rejection or other refusal to accept or the inability to deliver because of
changed addresses of which no notice was given as herein required shall be
deemed to be receipt of the notice, demand, statement, request or consent.
 
Section 5.3 GOVERNING LAW; JURISDICTION. This Guaranty shall be governed by and
construed in accordance with the laws of the State of Nebraska and the
applicable laws of the United States of America. Guarantor hereby irrevocably
submits to the jurisdiction of any court of competent jurisdiction located in
the State of Nebraska in connection with any proceeding out of or relating to
this Guaranty.
 
Section 5.4 INVALID PROVISIONS. If any provision of this Guaranty is held to be
invalid, illegal or unenforceable in any respect, this Guaranty shall be
construed without such provision.
 
Section 5.5 AMENDMENTS. The terms of this Guaranty, together with the terms of
the other Loan Documents, constitute the entire understanding and agreement of
the parties hereto and supersede all prior agreements, understandings and
negotiations between Guarantor and Lender with respect to the Guaranteed
Obligations. This Guaranty, and any provisions hereof, may not be modified,
amended, waived, extended, changed, discharged or terminated orally or by any
act on the part of Guarantor or Lender, but only by an agreement in writing
signed by the party against whom enforcement of any modification, amendment,
waiver, extension, change, discharge or termination is sought.
 
11

--------------------------------------------------------------------------------


 
Section 5.6 PARTIES BOUND; ASSIGNMENT. This Guaranty shall be binding upon and
inure to the benefit of the parties hereto and their respective successors,
assigns and legal representatives; provided, however, that Guarantor may not,
without the prior written consent of Lender, assign any of its rights, powers,
duties or obligations hereunder.
 
Section 5.7 HEADINGS; CONSTRUCTION OF DOCUMENTS; DEFINITIONS. The headings and
captions of various sections of this Guaranty are for convenience of reference
only and are not to be construed as defining or limiting, in any way, the scope
or intent of the provisions hereof. Guarantor acknowledges that it was
represented by competent counsel in connection with the negotiation and drafting
of this Guaranty and the other Loan Documents and that neither this Guaranty nor
the other Loan Documents shall be subject to the principle of construing the
meaning against the Person who drafted same. All capitalized terms not otherwise
defined herein shall have the meanings set forth in the Security Instrument.
 
Section 5.8 RECITALS. The recital and introductory paragraphs hereof are a part
hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.
 
Section 5.9 COUNTERPARTS. To facilitate execution, this Guaranty may be executed
in as many counterparts as may be convenient or required. It shall not be
necessary that the signature or acknowledgment of, or on behalf of, each party,
or that the signature of all Persons required to bind any party, or the
acknowledgment of such party, appear on each counterpart. All counterparts shall
collectively constitute a single instrument. It shall not be necessary in making
proof of this Guaranty to produce or account for more than a single counterpart
containing the respective signatures of, or on behalf of, and the respective
acknowledgments of, each of the parties hereto. Any signature or acknowledgment
page to any counterpart may be detached from such counterpart without impairing
the legal effect of the signatures or acknowledgments thereon and thereafter
attached to another counterpart identical thereto except having attached to it
additional signature or acknowledgment pages.
 
Section 5.10 CUMULATIVE RIGHTS. The rights of Lender under this Guaranty shall
be separate, distinct and cumulative and none shall be given effect to the
exclusion of the others. No act of Lender shall be construed as an election to
proceed under any one provision herein to the exclusion of any other provision.
Lender shall not be limited exclusively to the rights and remedies herein stated
but shall be entitled, subject to the terms of this Guaranty, to every right and
remedy now or hereafter afforded by law.
 
Section 5.11 WAIVER OF COUNTERCLAIM AND RIGHT TO TRIAL BY JURY. GUARANTOR HEREBY
WAIVES THE RIGHT TO ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM,
IN ANY ACTION OR PROCEEDING BROUGHT AGAINST IT BY LENDER OR ITS AGENTS, AND
WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING BROUGHT BY EITHER PARTY HERETO
AGAINST THE OTHER OR IN ANY COUNTERCLAIM GUARANTOR MAY BE PERMITTED TO ASSERT
HEREUNDER OR WHICH MAY BE ASSERTED BY LENDER OR ITS AGENTS AGAINST GUARANTOR, OR
IN ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
GUARANTY, THE DEBT OR THE GUARANTEED OBLIGATIONS.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty as of the day and
year first above written.

       
GUARANTOR:
      LIGHTSTONE VALUE PLUS REAL ESTATE INVESTMENT TRUST, INC., a Maryland
corporation  
   
   
  By:   David Lichtenstein   

--------------------------------------------------------------------------------

Name: David Lichtenstein
Title: President

 
13

--------------------------------------------------------------------------------


 

STATE OF NEBRASKA  )  
) ss.
COUNTY OF ___________________ )

 
The foregoing instrument was acknowledged before me this ______ day of December,
2006 by _________________ as ____________________ of LIGHSTONE VALUE PLUS REAL
ESTATE INVESTMENT TRUST, INC., a Maryland corporation, on behalf of the
corporation.
 

       

--------------------------------------------------------------------------------

Signature of Notary Public

 
14

--------------------------------------------------------------------------------



EXHIBIT A
 
(Legal Description)
 
Attached to and forming a part of file number: CRS22144
 
Parcel 1:
 
Lots 1, 2, 13 and 14, Oak View Plaza 3rd Platting, an Addition to the City of
Omaha, as surveyed, platted and recorded in Douglas County, Nebraska, EXCEPT
that part of said Lot 13 dedicated for street widening as filed within Book 1280
at Page 429 of the Miscellaneous Records of Douglas County, Nebraska.
 
Together with Reciprocal Access, Parking and Utility rights as set forth in
Declaration of Protective Covenants recorded in Book 815 at Page 326 and
Amendment to Declaration of Protective Covenants recorded in Book 1019 at Page
142 and in Declaration of Covenants, Easements and Restrictions recorded in Book
1030 at Page 603 and First Amendment to Declaration of Covenants, Easements and
Restrictions recorded in Book 1049 at Page 336, and Second Amendment to
Declaration of Covenants recorded May 17, 2006 as Instrument No.2005056364;
 
And also together with rights of ingress and egress as set forth upon the Plat
of Oak View Plaza (3rd Platting), filed September 19,1996 in Book 2043 at Page
318 of the Deed Records; And also together with Beneficial RIGHT-OF-WAY
EASEMENT, recorded June 25,1987 in Book 818 at Page 626 of the Miscellaneous
Records
 
And together with SANITARY, STORM SEWER AND UTILITY EASEMENT recorded September
11, 1992 in Book 1030 at Page 645 of the Miscellaneous Records;
 
And also Together with SANITARY, STORM SEWER AND UTILITY EASEMENT and recorded
November 23, 1992 in Book 1043 at Page 701 of the Miscellaneous Records; And
also together with Permanent Building Encroachment Easement set forth by
instrument filed August 22, 2000 in Book 1348 at Page 702
 
all of the Records of Douglas County, Nebraska; subject to all liens and
encumbrances affecting the same.
 
Parcel 2:
 
Lot 1, Oak View Plaza (3rd Platting) Replat Three, an Addition to the City of
Omaha, as surveyed, platted and recorded in Douglas County, Nebraska.
 
Together with Reciprocal Access, Parking and Utility rights as set forth In
Declaration of Protective Covenants recorded in Book 815 at Page 326 and
Amendment to Declaration of Protective Covenants recorded in Book 1019 at Page
142 and in Declaration of Covenants, Easements and Restrictions recorded In Book
1030 at Page 603 and First Amendment to Declaration of Covenants, Easements and
Restrictions recorded in Book 1049 at Page 336, and Second Amendment to
Declaration of Covenants recorded May 17, 2006 as Instrument No.2005056364;
 
15

--------------------------------------------------------------------------------


 
And together with rights of ingress and egress as set forth upon the Plat of Oak
View Plaza (3rd Platting), filed September 19, 1996 in Book 2043 at Page 318 of
the Deed Records; and also together with Reciprocal Access, Parking and rights
of ingress/egress as set forth within the Reciprocal Easement Agreement recorded
September 19,1997 in Book 1222 at Page 699;
 
and also together with Beneficial RIGHT-OF-WAY EASEMENT recorded June 25,1987 in
Book 818 at Page 626 of the Miscellaneous Records;
 
and also together with SANITARY, STORM SEWER AND UTILITY EASEMENT recorded
September 11, 1992 in Book 1030 at Page 645 of the Miscellaneous Records; and
also Together with SANITARY, STORM SEWER AND UTILITY EASEMENT recorded November
23, 1992 in Book 1043 at Page 701 of the Miscellaneous Records;
 
and also together with non-exclusive easement rights set forth within Deed of
Easement for Subsurface Construction Elements set forth within the instrument
filed September 14, 2004 as instrument number 2004122176 all of the Records of
Douglas County, Nebraska; subject to all liens and encumbrances affecting the
same.
 
Parcel 3:
 
Lot 1, Oak View Plaza (3rd Platting) Replat Four, an Addition to the City of
Omaha, as surveyed, platted and recorded in Douglas County, Nebraska.
 
Together with Reciprocal Access, Parking and Utility rights as set forth in
Declaration of Protective Covenants recorded in Book 815 at Page 326 and
Amendment to Declaration of Protective Covenants recorded in Book 1019 at Page
142 and in Declaration of Covenants, Easements and Restrictions recorded in Book
1030 at Page 603 and First Amendment to Declaration of Covenants, Easements and
Restrictions recorded in Book 1049 at Page 336,
 
and Second Amendment to Declaration of Covenants recorded May 17, 2006 as
Instrument No.2005056364;
 
and also together with rights of ingress and egress as set forth upon the Plat
of Oak View Plaza (3rd Platting), filed September 19,1996 in Book 2043 at Page
318 of the Deed Records;
 
and also together with Reciprocal Access, Parking and rights of ingress/egress
as set forth within the Reciprocal Easement Agreement recorded September 19,
1997 in Book 1222 at Page 699;
 
and also together with Beneficial RIGHT-OF-WAY EASEMENT, recorded June 25,1987
in Book 818 at Page 626 of the Miscellaneous Records;
 
and also together with SANITARY, STORM SEWER AND UTILITY EASEMENT recorded
September 11, 1992 in Book 1030 at rage 645 of the Miscellaneous Records;
 
16

--------------------------------------------------------------------------------


 
and also Together with SANITARY, STORM SEWER AND UTILITY EASEMENT recorded
November 23, 1992 in Book 1043 at Page 701 of the Miscellaneous Records;
 
and also together with non-exclusive easement rights set forth within Deed of
Easement for Subsurface Construction Elements set forth within the instrument
filed May 17, 2005 as instrument number 2005056363, as further amended pursuant
to the Amended Deed of Easement for Subsurface Construction Elements filed July
1, 2005 as instrument number 2005076870, all of the Records of Douglas County,
Nebraska; subject to all liens and encumbrances affecting the same.
 
17

--------------------------------------------------------------------------------

